CORFMAN, J.
In view of the stipulation entered into by the parties to this action relative to the duty of water and the acreage for which a primary right to the use of the waters involved is awarded to the respondent, I concur in the prevailing opinion of my Associates in that regard. However, I concur in the conclusions reached by Mr. Justice MeCARTY that, inasmuch as the respondent’s right to store water in its reservoir for future use was not involved in the action, the finding made in the prevailing opinion, to the effect that, if it should be ascertained at any time that respondent’s storage of water is *367in excess of the quantity of water awarded the respondent nnder the decree, the excess belongs to appellant, and, on its demand, shall be released for its nse, is wrong, and is not justified by the record before this court.
There may be times — in fact, the record shows there are times — when a storage of water in respondent’s reservoir will not conflict with any right of appellant to use water beneficially. In other words, when if not stored it will otherwise run to waste. At such times at least, if not always, I think the respondent has a vested right to store water to secure for itself sufficient storage to meet the exigencies of the varying seasons from year to year so as to reasonably assure for itself sufficient water for the irrigation of the 7,250 acres it is conceded respondent is entitled to under the stipulation of the parties and the finding of the trial court. Furthermore, I am unable to conceive of a right in the appellant to require respondent to release at any time water stored by respondent in its reservoir when it will otherwise run to waste and it cannot be used beneficially by appellant except by storage in respondent’s reservoir.
Adhering to the doctrine that “beneficial use shall be the basis, the measure, and the limit of all rights to use of water in this state,” the storage of water in respondent’s reservoir to meet the exigencies of the seasons ought not to be held as conflicting therewith in the slightest degree. Again, storage by respondent at a time when the water would otherwise run to waste and could not be beneficially used by appellant does not conflict with the right to a beneficial use provided for by the statutes and adhered to by all the decisions of this court. Storage of water under these circumstances gives rise to a question not involved in this action, and, if I correctly read the prevailing opinion with respect to such waters, it is to the effect that water stored by respondent under these circumstances may not be held in its reservoir, but shall be released for the appellant’s use. The opinion holds:
“It being adjudged that respondent has no title or right to the use of waters stored in excess of the amount awarded by the trial court, it follows that respondent cannot retain such *368waters in its reservoir, nor can it require appellant to purchase the same.”
I am unable to discover by what process of reasoning my Associates arrive at the conclusion that, after respondents have, at great labor and expense, constructed a reservoir in which it may be able to impound water that would otherwise run to waste, it may not rightfully retain it in its reservoir and require the appellant, or any other seeking its use, to compensate for it. It would seem that under such conditions there can be no interference or conflict with the doctrine of beneficial use as the foundation of right, and that the decree here should not require any water thus stored to be released by respondent for appellant’s benefit.